Citation Nr: 1229308	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for nerve damage to the bilateral upper extremities, to include as secondary to the cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to December 1977.  The Veteran also has an unverified period of military service prior to this period of active duty.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The RO certified this appeal to the Board in September 2010.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in May 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the Veteran's service representative has not submitted an informal hearing presentation. The service representative did submit a statement in lieu of a VA Form 646 in September 2010.  Nevertheless, as the Board is remanding the claims, the representative will have the opportunity to provide additional argument on behalf of the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the Board notes that the Veteran's exact dates of military service have not been verified by the RO.  The RO determined that the Veteran served on active duty from September 1966 to December 1977.  Service treatment records (STRs) for this period of military service are currently of record.  However, a military entrance examination dated in September 1956 and a military separation examination in August 1960 are also of record.  To date, the RO has not verified whether the Veteran had active duty from 1956 to 1960.  The Board finds that this action must be accomplished, and any associated STRs obtained, before these claims can be adjudicated on the merits.  

Second, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed cervical spine disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current diagnosis, treatment records reflect a cervical spine disorder.  See March 2011 Private Treatment Record.  Regarding an in-service incurrence of this disorder, in a May 2012 statement, the Veteran stated that his current cervical spine disorder is due to parachute jumping during his active military service.  His STRs document complaints of neck pain in April 1977.  The Veteran was diagnosed with degenerative joint disease of the spine.  No further complaints of or treatment for the cervical spine are contained in the STRs.  His spine was reported as normal at his military exit examination.  

Based on documentation of complaints of cervical spine-related problems in service and current treatment for a cervical spine disorder, the Board finds that a remand of the claim of service connection for a cervical spine disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Additionally, the most recent VA outpatient treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, are dated from November 2009.  All pertinent records since November 2009 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA medical records).

Finally, the Veteran asserts that his nerve damage in the bilateral, upper extremities is related to his cervical spine disorder.  As the cervical spine disorder claim is being remanded for a VA examination regarding its etiology, this development could affect the outcome of the nerve damage claim.  For these reasons, the Board finds that the nerve damage claim is inextricably intertwined with the pending cervical spine disorder claim.  Thus, a decision on the nerve damage claim will be deferred pending readjudication of the cervical spine disorder claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to verify any dates of military service, to include the unverified period of service from September 1956 to August 1960.  If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all military service for the Veteran.

Efforts to obtain these dates of military service and any associated records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.
 
2.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his cervical spine disorder and claimed nerve damage to the bilateral upper extremities.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the Atlanta VAMC for the time period dated from November 2009 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the development set forth in the Remand paragraphs above, schedule the Veteran for an examination to determine the nature and etiology of his cervical spine disorder.  Any necessary testing, to include neurological testing, should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  
 
The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service, to include parachute jumping.  

The examiner should discuss the April 1977 service treatment record which reflects treatment for neck pain. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions.  The examiner should provide a rationale for rejecting any reports by the Veteran.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

